Pee Cueiam,
The plaintiff’s husband while attempting to cross Penn ave*189nue diagonally at the point east of Thirtieth street towards Thirty-first street, stepped upon the west-bonnd track and was instantly struck by a oar of the defendant company from the east. The injuries received were the cause of his death within twenty-four hours of the occurrence. A clear case of contributory negligence was established by the evidence which plainly showed that the deceased had full opportunity to see the approaching car and to avoid contact with it. The case is fairly within Watkins v. Union Traction Co., 194 Pa. 564, Blaney v. Electric Traction Co., 184 Pa. 524, Gilmartin v. Lackawanna, etc., Ry. Co., 186 Pa. 190, and other cases of a like nature.
We are clearly of the opinion that the court below committed no error in entering the nonsuit and refusing to set it aside.
Judgment affirmed.